Matter of Duraku v Tishman Speyer Props., L.P. (2015 NY Slip Op 08513)





Matter of Duraku v Tishman Speyer Props., L.P.


2015 NY Slip Op 08513


Decided on November 19, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 19, 2015

Friedman, J.P., Sweeny, Renwick, Andrias, Moskowitz, JJ.


16193 653545/13

[*1] In re Sonya Duraku, Petitioner-Appellant,
vTishman Speyer Properties, L.P., Respondent-Respondent, Service Employees International Union, Local 32BJ, etc., Respondent.


Law Offices of Stewart Lee Karlin, P.C., New York (Stewart Lee Karlin of counsel), for appellant.
Epstein Becker & Green, P.C., New York (Allen B. Roberts of counsel), for Tishman Speyer Properties, L.P., respondent.

Order, Supreme Court, New York County (Manuel J. Mendez, J.), entered June 3, 2014, which denied the petition to vacate an arbitration award, dated July 15, 2013, denying petitioner's claims of, inter alia, sexual discrimination against respondent Tishman Speyer Properties, L.P., unanimously affirmed, without costs.
The arbitral award is not violative of public policy, irrational, or the product of partiality or bias (see CPLR 7511[b]; Matter of New York City Tr. Auth. v Transport Workers' Union of Am., Local 100, AFL-CIO, 6 NY3d 332, 336 [2005]). Petitioner's argument is based on the arbitrator's factual
findings, which are "largely unreviewable" (see Matter of Falzone [New York Cent. Mut. Fire Ins. Co.], 15 NY3d 530, 534 [2010]). Petitioner failed to identify any evidence of partiality or bias on the part of the arbitrator (see Kalfus v Kalfus, 270 AD2d 41 [1st Dept 2000).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: November 19, 2015
CLERK